Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 09, 2021 in response to the Office Action of April 09, 2021 is acknowledged and has been entered.  Claims 2, 10-17, 19-20, 22-27, 29-31, 33-36, and 38-40 have been cancelled. Claims 1, 4, 8, 9, 21, 32, and 37 have been amended. 
2.	Claims 1, 3-9, 21, 28, 32, and 37 are currently being examined.

New Grounds of Rejection/Objection 
Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated August 10, 2021 in PAIR.

Required response – Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 is indefinite in that it is unclear whether residue numbering is referring to the residues numbering of the CAR or the residue numbering of the IgG4 domain.  Additionally it is unclear where the residue numbering begins. Thus the location of the residue 109 and 116 are unclear and indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Applicant argues that support for this amendment is found page 9, lines 16-30.
A review of the cited support reveals support for:
The IgG4 hinge contains two point mutations: 1) substitution of proline for serine at residue 109 in the hinge region to stabilize disulfide bonds between the heavy chains; 2) substitution of glutamic acid for leucine at residue 116 in the CH2 region to reduce binding to FcRI and activation of macrophages, monocytes and natural killer cells.
This provides support for the IgG4 domain having both point mutations at residues 109 and 116.  However it does not provide support for the IgG4 domain having either the point mutations at residue 109 or residue 116.  Thus, amended claim 8 is not supported by the specification as originally filed and is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-5, 7-9, 21, 28, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333108 A1 (Forman et al published Nov. 17, 2016, filed March 14, 2014, of record), “Forman” in view of WO 2013/078250 A2 (Kimura et al. May 30, 2013, IDS), “Kimura”.
Forman  teaches chimeric antigen receptors (CAR) having impaired binding to an Fc receptor (FcR) comprising: an antigen recognition domain; a spacer domain derived from a modified immunoglobulin Fc region having one or more mutations in its CH2 region resulting in impaired binding to an FcR; and an intracellular signaling domain.  See claim 1.
	Forman teaches that antigen recognition domain can bind v6. See ¶¶ 0024-0027 and claim 3. 
	Forman teaches that the intracellular signaling domains can be from the T cell receptor (TCR) zeta chain signaling domain (CD3 zeta), CD28 or 4-1BB.  See claims 8 and 9 and ¶¶ 0055-0057. The intracellular signaling domains are on the carboxyl terminus of the CAR.  See pp. 8-9, SEQ ID NOs: 24-27, CD1928Z CARs. 
	Forman teaches that the antigen recognition domain can be an antibody or scFv. See ¶¶ 0024-0027 and claim 2. 
Forman teaches that the antigen binding domain can be a peptide or polypeptide that binds the cancer related antigen, like v6.  See ¶¶ 0025-0026.


	Forman teaches that that the IgG4 hinge region ESKYGPPCPSCP can have a substitution of proline for serine. See ¶¶ [0045] and [0051]. 
 	Forman teaches that that the IgG4 CH2 domain can have a substitution of glutamic acid for leucine.  See ¶¶ [0044] and [0051].
Forman teaches expressing the CARs from expression vectors, like viral vectors, in human immune cells like T-cells.  See claims 11-17 and ¶¶ 0058-0062.
Forman teaches treating cancer with the CARs. See claims 18-20 and ¶¶ 0070-0082. Forman teaches treating various cancers including breast, liver and ovarian.  See ¶¶ 0070-0071.
Forman teaches that the transmembrane domain can be any suitable transmembrane domain known in the art.  See ¶¶ 0057. 
Forman teaches as set forth above, but does not teach a peptide of SEQ ID NO: 1-4 or 7-12 as the antigen binding domain. 
Kimura teaches cysteine knot peptides that bind v6 integrin. See abstract and claims 1-23. 
Kimura teaches a R01 peptide (SEQ ID NO: 2) that binds v6 integrin. See Examples 2 and 3 and Figures 1-3. The R01 peptide (SEQ ID NO: 2) comprises the instant SEQ ID NOs: 3 and 4.  See Appendix. 
	Kimura teaches using the peptides for detecting v6 integrin and delivering agents to a cancer cell. See claims 12-21.
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Forman and Kimura and use the R01 peptide of Kimura for the v6 integrin binding domain in the CAR of Forman because Forman teaches that the antigen binding domain can be a peptide or polypeptide that binds the cancer related antigen and because Kimura teaches that R01 peptide can bind v6 integrin.  Thus, given the R01 binding of v6 integrin disclosed by Kimura, one would have been motivated to use the R01 peptide of Kimura for v6 integrin binding domain in the anti-v6 CAR of Forman.  

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333108 A1 (Forman et al published Nov. 17, 2016, filed March 14, 2014, of record), “Forman” in view of WO 2013/078250 A2 (Kimura et al. May 30, 2013, IDS), “Kimura” as applied to claims 1, 3-5, 7-9, 21, 28, 32, and 37 above, and further in view of Pameijer et al. (Cancer Gene Therapy 2007 14:91-97, of record), “Pameijer”  
Forman and Kimura teach as set forth above, but does not teach a CD4 or CD8 transmembrane domain. 
Pameijer teaches a chimeric antigen receptor (Bpep-CAR) containing the v6 binding peptide RTDLDSLRTYTL, which is the instant SEQ ID NO: 5. See abstract, page 92-1st paragraph, and Figure 1.
Bpep-CAR contains a CD3 cytoplasmic signaling domain on the COOH terminus of the CAR.  See Figure 1. 
Bpep-CAR contains a CD4 transmembrane domain.  See Figure 1. 
Bpep-CAR contains the IgG4 hinge-Fc domain.  See abstract and Fig. 1

It would have been prima facie obvious to one of skill in the art at the time the invention was filed to combine the teachings of Forman, Kimura and Pameijer and use the  CD4 transmembrane domain as the  anti-v6 CAR  transmembrane domain because Forman teaches that the transmembrane domain can be any suitable transmembrane domain known in the art and Pameijer teaches that a CD4 transmembrane domain is an effective components of a v6 specific CAR that activates T-cell responses towards cancer cells expressing v6. See Figures 3-5 of Pameijer.  Thus, one would have been motivated with a reasonable expectation of success to make the anti-v6 CAR of Forman and Kimura with a CD4 transmembrane domain for the treatment of cancer.
Conclusion
8.	All other objections and rejections recited in the Office Action of April 09, 2021 are withdrawn in view of Applicant’s amendments and arguments.
9.	No claims allowed.
10.   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642

	
	
	


SEQ ID NO: 3 alignment

RESULT 2
BAP38222
ID   BAP38222 standard; peptide; 36 AA.
XX
AC   BAP38222;
XX
DT   01-AUG-2013  (first entry)
XX
DE   Alpha-v-beta-6 integrin-binding cysteine knottin/R01, SEQ 2.
XX
KW   cancer; cyclic; diagnostic test; foot and mouth disease virus infection;
KW   imaging; knottin; protein detection; therapeutic; toxin; tumor marker;
KW   veterinary; viral infection; virucide.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          2..17
FT                   /note= "Loop-1 region"
FT   Binding-site    7..13
FT                   /note= "Binding motif"
FT   Region          18..22
FT                   /note= "Loop-2 region"
FT   Region          24..26
FT                   /note= "Loop-3 region"
FT   Region          28..28
FT                   /note= "Loop-4 region"
FT   Region          30..34
FT                   /note= "Loop-5 region"
XX
CC PN   WO2013078250-A2.
XX
CC PD   30-MAY-2013.
XX
CC PF   20-NOV-2012; 2012WO-US066148.
XX
PR   22-NOV-2011; 2011US-0562708P.
XX
CC PA   (STRD ) UNIV LELAND STANFORD JUNIOR.
XX
CC PI   Kimura RH,  Gambhir SS,  Hackel BJ,  Teed R;
XX
DR   WPI; 2013-J75985/38.
XX
CC PT   New peptide having specific binding to specific alpha-beta integrin to 
CC PT   deliver agent to cancer cell expressing alpha-beta integrin comprises 
CC PT   binding portion between two cysteines and scaffold, and sequence 
CC PT   identical to specific sequence.
XX
CC PS   Claim 1; SEQ ID NO 2; 57pp; English.

CC   The present invention relates to novel peptides having specific binding 
CC   to alpha-V beta-6 integrin to deliver a pharmaceutical agent to a cancer 
CC   cell expressing integrin. The peptides are cyclic cystine knot-based 
CC   peptides and comprises binding portion between two cysteines and a 
CC   scaffold portion to form cyclic knottin scaffold. The invention further 
CC   discloses: (1) a method for detecting an alpha-v beta-6 integrin by 
CC   contacting the alpha-v beta-6 integrin with the peptide, and detecting 
CC   binding of the peptide to the alpha-v beta-6 integrin; (2) a method for 
CC   delivering an agent to a cancer cell and diagnosing and imaging a cancer 
CC   cell expressing alpha-v beta-6 integrin, by contacting the cell with the 
CC   peptide, which is linked to the agent, where the agent is a peptide toxin
CC   and a radionuclide; and (3) a method for treating a viral infection in a 
CC   nonhuman animal at risk for virus infection, preferably foot-and-mouth 
CC   disease virus. The peptides having specific binding to alpha-V beta-6 
CC   integrin provide high-affinity binders that are very stable in 
CC   physiological media, demonstrate low off-target accumulation, and can 
CC   detect cancer in living subjects, as compared to prior art alpha-V beta-6
CC   integrin binding peptides. The peptides are cystine knot-based peptides, 
CC   such as comprise knottin scaffold and binding loop between two cysteines 
CC   in scaffold. The present sequence represents a cyclic cysteine knottin 
CC   peptide with high affinity for alpha-v-beta-6 integrin, used in the 
CC   composition and methods of the invention.
XX
SQ   Sequence 36 AA;

  Query Match             100.0%;  Score 69;  DB 20;  Length 36;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ILNMRTDLGTLLFR 14
              ||||||||||||||
Db          3 ILNMRTDLGTLLFR 16



SEQ ID NO: 4 alignment

RESULT 3
BAP38222
ID   BAP38222 standard; peptide; 36 AA.
XX
AC   BAP38222;
XX
DT   01-AUG-2013  (first entry)
XX
DE   Alpha-v-beta-6 integrin-binding cysteine knottin/R01, SEQ 2.
XX
KW   cancer; cyclic; diagnostic test; foot and mouth disease virus infection;
KW   imaging; knottin; protein detection; therapeutic; toxin; tumor marker;
KW   veterinary; viral infection; virucide.
XX
OS   Unidentified.

FH   Key             Location/Qualifiers
FT   Region          2..17
FT                   /note= "Loop-1 region"
FT   Binding-site    7..13
FT                   /note= "Binding motif"
FT   Region          18..22
FT                   /note= "Loop-2 region"
FT   Region          24..26
FT                   /note= "Loop-3 region"
FT   Region          28..28
FT                   /note= "Loop-4 region"
FT   Region          30..34
FT                   /note= "Loop-5 region"
XX
CC PN   WO2013078250-A2.
XX
CC PD   30-MAY-2013.
XX
CC PF   20-NOV-2012; 2012WO-US066148.
XX
PR   22-NOV-2011; 2011US-0562708P.
XX
CC PA   (STRD ) UNIV LELAND STANFORD JUNIOR.
XX
CC PI   Kimura RH,  Gambhir SS,  Hackel BJ,  Teed R;
XX
DR   WPI; 2013-J75985/38.
XX
CC PT   New peptide having specific binding to specific alpha-beta integrin to 
CC PT   deliver agent to cancer cell expressing alpha-beta integrin comprises 
CC PT   binding portion between two cysteines and scaffold, and sequence 
CC PT   identical to specific sequence.
XX
CC PS   Claim 1; SEQ ID NO 2; 57pp; English.
XX
CC   The present invention relates to novel peptides having specific binding 
CC   to alpha-V beta-6 integrin to deliver a pharmaceutical agent to a cancer 
CC   cell expressing integrin. The peptides are cyclic cystine knot-based 
CC   peptides and comprises binding portion between two cysteines and a 
CC   scaffold portion to form cyclic knottin scaffold. The invention further 
CC   discloses: (1) a method for detecting an alpha-v beta-6 integrin by 
CC   contacting the alpha-v beta-6 integrin with the peptide, and detecting 
CC   binding of the peptide to the alpha-v beta-6 integrin; (2) a method for 
CC   delivering an agent to a cancer cell and diagnosing and imaging a cancer 
CC   cell expressing alpha-v beta-6 integrin, by contacting the cell with the 
CC   peptide, which is linked to the agent, where the agent is a peptide toxin
CC   and a radionuclide; and (3) a method for treating a viral infection in a 
CC   nonhuman animal at risk for virus infection, preferably foot-and-mouth 
CC   disease virus. The peptides having specific binding to alpha-V beta-6 
CC   integrin provide high-affinity binders that are very stable in 
CC   physiological media, demonstrate low off-target accumulation, and can 
CC   detect cancer in living subjects, as compared to prior art alpha-V beta-6
CC   integrin binding peptides. The peptides are cystine knot-based peptides, 

CC   in scaffold. The present sequence represents a cyclic cysteine knottin 
CC   peptide with high affinity for alpha-v-beta-6 integrin, used in the 
CC   composition and methods of the invention.
XX
SQ   Sequence 36 AA;

  Query Match             100.0%;  Score 50;  DB 20;  Length 36;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTDLGTLLFR 10
              ||||||||||
Db          7 RTDLGTLLFR 16